DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Title of the Invention
The title of the invention is objected to because it is not consistent with the claimed invention.  The title of the invention should be amended so that it is consistent with the claimed invention which is directed to methods.
Information Disclosure Statement
Receipt is acknowledged of an Information Disclosure Statement, filed 5 November 2018, which has been placed of record in the file.  An initialed, signed and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Claim Objections
Claim 1 is objected to because the claim makes use of the word “improved” in a manner that is inconsistent with 37 CFR 1.75.  It is suggested that “improved” be deleted from line 1 of the claim.
Claim 1 is objected to because of the following informalities:  
line 8, “selected of” should be changed to --selected ones of--;
line 10, “bundles said” should be changed to --bundles of said--; and
line 14, “marking is” should be changed to --markings [[is]] are--.  
Appropriate correction is required.
Claim 7 is objected to because of the following informalities:
line 5, “sheet” should perhaps be changed to --card-- (see lines 10 and 11 which recite “selected card”); and 
line 12, “pattern organize” should be changed to --pattern to organize--; and
Appropriate correction is required.
Claim 11 is objected to because in line 1, “marking” should be changed to --pattern--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is vague and indefinite because the claim makes use of inconsistent terminology which leads to confusion.  Additionally, the claim does not appear to make use of the same terminology, in a consistent manner, when read in light of the specification at paragraph [0017]. Claim 12, includes the following: “index identifiers” in line 4; “particular marking” in line 5; “images” in line 6; “imbedded indexed pattern” in line 6; and “said pattern 
	These and any other informalities should be corrected so that the claims may particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as required by 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Engelby et al. (US 8806787) (hereinafter Engelby) in view of Horn et al. (US 8302851) (hereinafter Horn) and Copham (US 5085417).
Regarding claim 1, the Engelby reference discloses an improved workflow process for packing and unpacking of groups of printed signs (see col. 2, lines 48-63) that are to be place onto store shelving, comprising: 

printing signs with said printer (col. 3, lines 5-7); 
using said computer (implicit) to cause said printer (col. 3, lines 5-7) to print to outer edges (base edge 326, side edge 327, and bottom edge 329 in fig. 4, and col. 6, lines 25-39) of printable area of said signs; 
printing a different color code markings on said outer edges of selected of said signs (signs in fig. 4 have different color code markings 345 from color code markings 445 on signs in fig. 5, see col. 6, line 47 - col. 7, line 27, and see figs. 13 and 14); 
providing bundles (102, 104, 106) (figs. 1 and 17) of said signs; 
providing a box (155, fig. 1); and 
packing said bundles of signs into said box in rows (fig. 17).
The Engelby reference meets all of applicant’s claimed subject matter but to the extent that it fails to disclose providing a printer that includes a computer capable of receiving digital instructions and executing the same; and using said computer to cause said printer to print to outer edges of printable area of said signs, then attention is directed to the Horn reference.  The Horn reference discloses that it is old and well known in the relevant art to provide, as seen in fig. 2, a printer that includes a computer capable of receiving digital instructions and executing the same; and using said computer to cause said printer to print to outer edges of printable area of said signs (see col. 2, line 30 - col. 4, line 8).  It would have been obvious to 
The Engelby method, as modified by Horn above, meets all of applicant’s claimed subject matter but the Engelby reference only shows a stack header sheet (for example 350) having the color-coded edge as opposed to each sign, and that the bundles are packed in the box (155) in stacks with the stack header sheet facing upwardly as opposed to on edge.  Accordingly, the Engelby reference does not disclose providing bundles said signs with each bundle including a different color code printed on said outer edge of said signs, and packing said bundles of signs into said box in rows and on edge so that said color code marking is readily recognizable.
The Copham reference discloses that it is old and well known in the relevant art of printing and collating of stacked sheets to provide a unique identifying code (identifying codes 32 made of different printed marks 34-62 in fig. 2), and which are then seen as different unique identifying marked edges (69) on the edge (68) of each sheet when the sheets are cut and stacked into bundled groups.  The bundles (seen in fig. 3 and 5) allow an inspector to observe the edge and determine that the identifying marks on the edges belong to the same group, and 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Engelby method by having incorporated the steps of providing bundles said signs with each bundle including a different color code printed on said outer edge of said signs, and packing said bundles of signs into said box in rows and on edge so that said color code marking is readily recognizable, as suggested by Copham, in order to allow for each bundle to be color-coded on edge with different color coding on the different bundles to provide easy observational awareness of one bundle from another bundle, and in order to allow for the on edge packing of the bundles in a box to allow the different bundle colors to be readily seen.  In this instance, a skilled artisan in combining the teachings and suggestions of Copham with those of Engelby would have recognized that it involves no more than the predictable use of prior art features and uses according to their established functions in a manner which would have yielded predictable and successful results.
Regarding claim 2, the Engelby method, as modified by Horn and Copham above, teaches the workflow process of claim 1, including shrink wrapping (Engelby: shrink wrap 180 seen in fig. 13) each color coded bundle of signs (each bundle is shrink wrapped).
Regarding claim 3, the Engelby method, as modified by Horn and Copham above, teaches the workflow process of claim 1, including providing indexing (Engelby: fig. 4, stack header sheet 350) printed on each of said signs within each of said bundles indicating separate groupings (the stack header sheet is different for each bundled stack).
Regarding claim 4, the Engelby method, as modified by Horn and Copham above, teaches the workflow process of claim 3, wherein said color code markings (provided by Copham: unique identifying codes 32) are exposed only after a post print slitting operation (Copham: see fig. 2 which shows the codes 34-62 which are exposed, see fig. 3, only after a post print slitting operation, col. 3, lines 30-34 and col. 6, lines 4-55).
Regarding claim 5, the Engelby method, as modified by Horn and Copham above, teaches the workflow process of claim 4, including using said color coded marking and indexing to identify the beginning and end of said bundles and groupings (Engelby includes the teaching of separator sheets as seen in fig. 7 which have the same color-coding as the stack header sheet as seen in fig. 4 in order to distinguish the beginning and end of a bundle stack as seen in fig. 13).
Regarding claim 6, the Engelby method, as modified by Horn and Copham above, teaches the workflow process of claim 5, wherein said bundles of printed signs are in multiple sizes (Engelby: col. 4, lines 31-34, and Horn: fig. 6).
Regarding claim 7, the Engelby reference discloses a method for identifying particular bundles of printed cards (102, 104, 106) while packing and unpacking the bundles (fig. 1 and 17) (col. 17, lines 9-55 and fig. 16), comprising: 
providing a printer (col. 3, lines 5-7); 
using said printer to print multiple card images (col. 3, lines 5-7 and figs. 2-4);
using said printer (col. 3, lines 5-7) to place a pattern (346) onto a selected one of said sheet of multiple cards on said sheet with said pattern (346) being placed onto at least one edge of said selected card (see fig. 4); 
to organize said cards into bundles (102, 104, 106); 
using said pattern to place said bundles into a box in rows (fig. 17) with said at least one edge (346 in fig. 4) and pattern showing; and 
using said pattern (346) on said cards of said bundles (102, 104, 106) to expedite packing and unpacking said bundles (102, 104, 106) (fig. 16).  
The Engelby reference meets all of applicant’s claimed subject matter with the exception of:
using said printer to print a sheet containing multiple card images thereon;
slitting said sheet containing multiple card images thereon into individual cards;
using said printer to provide multiple sheets containing multiple card images thereon and slitting said sheets containing multiple card images thereon into individual cards; and
using said pattern to place said bundles into a box in rows and on an edge with said at least one edge and pattern showing.
The Horn refence discloses that it is old and well known in the relevant art to perform the steps of using said printer (120) to print a sheet (fig. 5) containing multiple card images thereon; slitting (130) said sheet (fig. 5) containing multiple card images thereon into individual cards (items); and using said printer (120) to provide multiple sheets (figs. 2 and 5) containing multiple card images thereon and slitting (130) said sheets containing multiple card images thereon into individual cards.  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Engelby method by having incorporated the steps of using said printer to print a sheet containing multiple card images 
The Engelby method, as modified by Horn above, does not disclose the step of using said pattern to place said bundles into a box in rows and on an edge with said at least one edge and pattern showing.
The Copham reference discloses that it is old and well known in the relevant art of printing and collating of stacked sheets to provide a unique identifying code (identifying codes 32 made of different printed marks 34-62 in fig. 2), and which are then seen as different unique identifying marked edges (69) on the edge (68) of each sheet when the sheets are cut and stacked into bundled groups.  The bundles (seen in fig. 3 and 5) allow an inspector to observe the edge and determine that the identifying marks on the edges belong to the same group, and that they may be packed in a box (88) on edge so that the unique identifying mark (for example 86) can be readily recognized.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Engelby method by having incorporated the step using said pattern to place said bundles into a box in rows and on an edge with said at least one edge and pattern showing, as suggested by Copham, in order to allow for each bundle to be color-coded on edge with different color coding on the different bundles to provide easy observational awareness of one bundle from another bundle, and in 
Regarding claim 8, the Engelby method, as modified by Horn and Copham above, teaches the method of claim 7, including providing each bundle with of printed cards with indexing (Engelby: fig. 4, stack header sheet 350, and the stack header sheet is different for each bundled stack).
Regarding claim 9, the Engelby method, as modified by Horn and Copham above, teaches the method of claim 8, but does not expressly disclose including diagonally indexing groups of printed cards within said bundle of printed cards.  However, such is notoriously old and well known in the relevant art, consider an A-Z diagonal indexing in a telephone address book.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Engelby method by having incorporated the step of including diagonally indexing groups of printed cards within said bundle of printed cards, in order to allow an observer of the boxed bundles to quickly and easily distinguish one group from the next.
Regarding claim 10, the Engelby method, as modified by Horn and Copham above, teaches the method of claim 9, but does not expressly disclose including providing said pattern as cross-hatching (see fig. 13 of Engelby where cross-hatching is used to represent a color).  However, such is notoriously old and well known in the relevant art as a choice of 
Regarding claim 11, the Engelby method, as modified by Horn and Copham above, teaches the method of claim 7, including providing said marking as a color code (different colors are taught by Engelby).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engelby et al. (US 8806787) (hereinafter Engelby) in view of D’Amato et al. (US 3982453) (hereinafter D’Amato) and Copham (US 5085417).
Regarding claim 12, the Engelby reference discloses a process for making and using card signs marked in bundles in stores, comprising: 
identifying aisles and departments within said store (col. 8, lines 44-67: “a planogram layout (i.e., the ordered block and aisle) of the store”); 
creating sequenced index identifiers for each aisle within said department (implicit based on fig. 16 describing use of indexed cards); 
assigning a particular marking to each department (implicit based on fig. 16 and the discussion of different departments, i.e. home décor, school/office, and cleaning); 
printing multiple sign images onto card sheets with an imbedded indexed pattern on an outer edge of printable sign area (see figs. 4-12 with printing of patterns on edges); and 

The Engelby reference discloses all of applicant’s claimed subject matter with the exception of banding aisles of cards using said indexed image; and stacking said banded aisles of cards on edge in a box according to departments with said pattern shown.  The Engelby method teaches wrapping aisles of cards using said indexed image, and stacking said wrapped aisles of cards in a box according to departments with said pattern shown face up.
However, the D’Amato reference discloses that it is old and well known to print and collate documents which documents are produced from printed sheets which are cut into individual documents.  The individual documents are banded (13) into bundles.
Additionally, the Copham reference discloses that it is old and well known in the relevant art to group a bundle of document with a pattern on each document and then to package the group on edge in a box with the pattern shown (see fig. 5).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Engelby method by having incorporated the steps of banding aisles of cards using said indexed image, as suggested by D’Amato as an alternative or in additional to wrapping of the bundles with shrink wrap; and stacking said banded aisles of cards on edge in a box according to departments with said pattern shown, as suggested by Copham, as an alternative orientation of the stacks of cards to that of face up.
Regarding claim 13, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 12, including confirming that said index or pattern of said banded aisles of cards is complete (Copham: col. 7, lines 29-51, an inspector checks to make sure the index or pattern is complete).
Regarding claim 14, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 13, including using said imbedded indexed pattern to sort said banded cards according to predetermined aisles (Engelby describes using the different patterns for the different aisles in the planogram layout).
Regarding claim 15, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 12, wherein said marking comprises color coding (Engelby teaches color coding).  
Regarding claim 16, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 12, but does not expressly disclose including providing said marking as cross-hatching (see fig. 13 of Engelby where cross-hatching is used to represent a color).  However, such is notoriously old and well known in the relevant art as a choice of aesthetic design.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the Engelby method by having incorporated including providing said pattern as cross-hatching as such is within the general knowledge of a skilled artisan based on aesthetic design considerations.
Regarding claim 17, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 12, including shrink wrapping each of said banded aisles of cards (D’Amato: wrapping machine 33 is used to shrink wrap the bundles of banded documents).  
Regarding claim 18, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 15, wherein said color code marking (provided by Copham: unique identifying codes 32) is exposed only after a post print slitting operation (Copham: see fig. 2 which shows the codes 34-62 which are exposed, see fig. 3, only after a post print slitting operation, col. 3, lines 30-34 and col. 6, lines 4-55).
Regarding claim 19, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 18, including using said color coded marking and indexing to identify the beginning and end of groupings of cards (Engelby includes the teaching of separator sheets as seen in fig. 7 which have the same color-coding as the stack header sheet as seen in fig. 4 in order to distinguish the beginning and end of a bundle stack as seen in fig. 13).
Regarding claim 20, the Engelby method, as modified by D’Amato and Copham above, teaches the process of claim 19, wherein said groupings of cards are in multiple sizes (Engelby: col. 4, lines 31-34).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references teach methods of making printed documents, and methods of marking documents on edge for convenience of separating one set of documents from another.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        18 February 2022